         Case 1:20-cr-00301-PKC Document 86
                                         85 Filed 12/10/20
                                                  12/09/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    December 9, 2020
                                   The pretrial conference originally scheduled for December 15,
BY ECF                             2020 is adjourned to February 17, 2021 at 2:00 p.m. in
                                   Courtroom 11D. Time is excluded under the speedy trial act
Hon. P. Kevin Castel               until 2/16/21 for the reasons set forth in the government’s letter
United States District Judge       of December 9, 2020.
Southern District of New York      SO ORDERED.
500 Pearl Street                   Dated: 12/10/2020
New York, NY 10007

       Re: United States v. Humberto Rodriguez et al., 20 Cr. 301 (PKC)

Dear Judge Castel:

        The Government respectfully writes regarding the pretrial conference currently scheduled
for December 15, 2020 at 2:00 p.m. All defendants are currently detained and cannot appear
together for a remote proceeding. After conferring with counsel for each defendant, the
Government understands that the defendants would like to have individual remote conferences.
The Government further understands that the defendants consent to an exclusion of time until the
Court is able to conduct such conferences. [Accordingly, the Government respectfully requests
that time be excluded under the Speedy Trial Act until the next conference date. The Government
submits that the interests in justice served by the granting of such continuance outweigh the best
interests of the public and the defendants in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). ]


                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             Acting United States Attorneys
                                         by: _/s____________________________
                                             Nicholas W. Chiuchiolo
                                             Peter J. Davis
                                             Assistant United States Attorneys
                                             (212) 637-1247 / 2468

cc (by ECF): all counsel of record
